J-S34025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.W., A MINOR                      IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA




APPEAL OF: N.W., A MINOR

                                                           No. 2059 MDA 2014


             Appeal from the Dispositional Order November 5, 2014
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-JV-0000551-2014


BEFORE: BOWES, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                                       FILED JUNE 23, 2015

        N.W.,   a   minor,1    appeals    from   the   dispositional    order   entered

November 5, 2014, by the Dauphin County Court of Common Pleas, Juvenile

Division.    The juvenile court adjudicated N.W. delinquent on charges of

aggravated assault and resisting arrest,2 and entered a dispositional order

placing N.W. on formal probation, requiring attendance at the Harrisburg

Abraxas Student Academy and participation in the Abraxas Non-Residential

Treatment after-school program. On appeal, N.W. challenges the sufficiency

and weight of the evidence supporting her adjudications.               For the reasons

that follow, we affirm.

____________________________________________


1
    N.W. was born in July of 2000.
2
    18 Pa.C.S. §§ 2702(a)(3) and 5104, respectively.
J-S34025-15



       The juvenile court summarized the facts, recounted during the

adjudication hearing, as follows:

             [N.W.] was charged with Aggravated Assault – Injury to
       Police Officer, Resisting Arrest, and Criminal Trespass – Defiant
       Trespasser for an incident that occurred at the Chestnut Pointe
       Apartments on June 29, 2014. [N.W.] and her family had been
       residents of Chestnut Pointe Apartments until the family was
       evicted on October 29, 201[3], and given a no trespass letter.

             On June 29, 2014, [N.W.] and her sister [A.B.] were seen
       at the Chestnut Pointe Apartments by Emil Hohman[3]
       (hereinafter “Mr. Hohman”), the courtesy officer. Mr. Hohman
       approached the juveniles and told them they were not allowed
       on the property. A.B. ignored him, and tried to walk away. Mr.
       Hohman then called Swatara Township Police Department for
       assistance.

              Officer Timothy Bloss, Officer Justin Wolford, and Corporal
       Jeremy Barrick … of the Swatara Township Police Department
       were dispatched to Chestnut Pointe Apartments. Upon arrival,
       Officer Bloss spoke with Mr. Hohman first, and asked for a copy
       of the trespassing notice that was provided to [N.W.]’s family.
       While waiting for Mr. Hohman to return, N.W. and A.B.
       approached Officer Bloss’ patrol car. The juveniles told Officer
       Bloss that they were visiting family and were allowed on the
       property as they had already gone to court for the issue. A.B.
       began to walk past Officer Bloss, who told her to wait as they
       were not free to go yet. A.B. continued to walk away and Officer
       Bloss reached for her arm in an attempt to stop her. Officer
       Bloss then pulled out his handcuffs with the intention of
       detaining her to gather more information. While Officer Bloss
       attempted to get handcuffs on A.B., he was suddenly hit on his
       right side by [N.W.] and fell to the ground on his knees.

             Officer Wolford and Corporal Barrick arrived on scene while
       Officer Bloss was attempting to detain A.B. Officer Wolford
       witnessed [N.W.] hit Officer Bloss while he was attempting to
____________________________________________


3
 We note that the witness’s last name is correctly spelled “Hohmann.” N.T.,
10/24/2014, at 2.



                                           -2-
J-S34025-15


     detain A.B. He testified that “[N.W.] came at Officer Bloss from
     his right-hand side, kind of jumped up or something, and made
     contact with her body against his which resulted in all of them
     going to the ground.” Corporal Barrick also witnessed [N.W.]
     strike Officer Bloss. He testified that [N.W.] “ran into Officer
     Bloss knocking all three parties to the ground.[”] At that point,
     Officer Wolford and Corporal Barrick ran to assist Officer Bloss
     and physically removed [N.W.] from the scuffle.

            Corporal Barrick then attempted to handcuff and restrain
     [N.W.]. He testified that “[N.W.] was pulling away from me, not
     listening to my commands to go on her stomach and stop
     resisting. She began to pull her legs up …, so I unholstered my
     taser, … told her she would be tased. At that point, she did
     comply.” Both juveniles were then taken into custody.

           A.B. testified that [she] and N.W. were visiting family who
     lived at Chesnut Pointe Apartments and went to visit some
     friends at the basketball court. While they were walking there,
     Mr. Hohman was following them. When the officers arrived, A.B.
     and N.W. walked up to the officer who told them that Mr.
     Hohman had stated they were not allowed on the property. A.B.
     then asked if they were allowed to leave and started to walk
     away, but was pulled back by the officer. A.B. admitted that she
     did not want Officer Bloss to arrest her and continued to back
     away. A.B. testified that N.W. was trying to help her get away
     from Officer Bloss and then all three fell to the ground.

            Similarly, N.W. testified that they were on the property
     visiting family and friends who still lived there. She testified that
     while Officer Bloss was attempting to detain A.B., N.W. was
     pulling on A.B.’s waist to help her get out of Officer Bloss’ grasp.
     N.W. testified that while trying to help A.B., Officer Bloss “was
     backing up and he bumped into a car and he fell on his knee
     trying to arrest her and then she fell – they both fell when he
     fell.” [N.W.] testified that she did not fall over with A.B. and
     Officer Bloss.

Juvenile Court Opinion, 2/10/2014, at 1-4 (footnotes and record citations

omitted).




                                     -3-
J-S34025-15



        On July 2, 2014, a juvenile petition was filed against N.W., charging

her with aggravated assault, resisting arrest, and criminal trespass. 4          An

adjudication hearing was held on October 24, 2014.             At the conclusion of

the hearing, the juvenile court judge determined that the charges of

aggravated assault and resisting arrest were substantiated, but the charge

of criminal trespass was not substantiated.                The judge deferred his

determination of delinquency pending the results of a psychological

examination.

        A dispositional hearing was subsequently held on November 5, 2014.

At that time, the juvenile court judge adjudicated N.W. delinquent on the

charges of aggravated assault and resisting arrest, and placed her on formal

probation with attendance at the Harrisburg Abraxas Student Academy,

participation    in   the   Abraxas      Non-Residential    Treatment   after-school

program, and a curfew.            On November 13, 2014, N.W. filed a post-

dispositional motion challenging the weight of the evidence supporting her

adjudication. She then filed a notice of appeal on December 4, 2014.5
____________________________________________


4
    18 Pa.C.S. § 3503(a)(1)(ii).
5
  On December 12, 2014, N.W. filed an application in this Court seeking
remand of the appeal so that the juvenile court could address her post-
dispositional motion. By order dated January 6, 2015, this Court noted that
an appeal filed while a post-dispostional motion is pending may be
premature under the Pennsylvania Rules of Juvenile Court Procedure. See
Order, 1/6/2015, citing Pa.R.J.C.. 620. Accordingly, we remanded the
appeal and directed N.W. to file a praecipe in the juvenile court for the entry
of an order denying her post-dispostional motion by operation of law. N.W.
(Footnote Continued Next Page)


                                           -4-
J-S34025-15



      First, N.W. challenges the sufficiency of the evidence with respect to

both adjudications.

      As with any sufficiency claim, our review of an adjudication of

delinquency is well-settled:

      When considering a challenge to the sufficiency of the evidence
      following an adjudication of delinquency, we must review the
      entire record and view the evidence in the light most favorable
      to the Commonwealth.

      In determining whether the Commonwealth presented sufficient
      evidence to meet its burden of proof, the test to be applied is
      whether, viewing the evidence in the light most favorable to the
      Commonwealth, and drawing all reasonable inferences
      therefrom, there is sufficient evidence to find every element of
      the crime charged. The Commonwealth may sustain its burden
      of proving every element of the crime beyond a reasonable
      doubt by wholly circumstantial evidence.

      The facts and circumstances established by the Commonwealth
      need not be absolutely incompatible with a defendant’s
      innocence. Questions of doubt are for the hearing judge, unless
      the evidence is so weak that, as a matter of law, no probability
      of fact can be drawn from the combined circumstances
      established by the Commonwealth.

In re V.C., 66 A.3d 341, 348-349 (Pa. Super. 2013) (quotation omitted),

appeal denied, 80 A.3d 778 (Pa. 2013).



                       _______________________
(Footnote Continued)

complied with this Court’s directive, and, on January 9, 2015, the juvenile
court entered an order denying N.W.’s post-dispositional motion.
Thereafter, on January 13, 2015, the juvenile court directed N.W. to file a
concise statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b). N.W. complied, and filed a concise statement on January 29,
2015.




                                            -5-
J-S34025-15



        In the present case, N.W. was adjudicated delinquent on charges of

aggravated assault and resisting arrest.    “A person if guilty of aggravated

assault if [she] … attempts to cause or intentionally or knowingly causes

bodily injury to any [police officer] in the performance of duty[.]” 18 Pa.C.S.

§ 2702(a)(3).     The Crimes Code defines “bodily injury” as “[i]mpairment of

physical condition or substantial pain.” 18 Pa.C.S. § 2301.

        N.W. contends the evidence was insufficient to demonstrate she

caused or attempted to cause bodily injury to a police officer.      First, she

argues Officer Bloss did not suffer bodily injury, as defined in the Crimes

Code.     She notes the only injury he sustained was a scrape on his knee,

which he treated with a band-aid.      Moreover, N.W. points to the fact that

Officer Bloss testified he did not even realize he was injured until his

adrenaline wore off and he experienced “some pain” in his right knee. N.T.,

10/24/2014, at 18. Additionally, N.W. asserts the evidence was insufficient

to demonstrate she intended to cause bodily injury to the officer.          In

support of her claim, she emphasizes her own testimony that “her intent was

merely to separate her sister from Officer Bloss, not injur[e] Officer Bloss.”

N.W.’s Brief at 14, citing N.T., 10/24/2014, at 46-48.

        Our review of the record reveals more than sufficient evidence to

sustain N.W.’s conviction for aggravated assault. This Court has previously

opined:

        [I]n a prosecution for aggravated assault on a police officer the
        Commonwealth has no obligation to establish that the officer
        actually suffered a bodily injury; rather, the Commonwealth

                                      -6-
J-S34025-15


      must establish only an attempt to inflict bodily injury, and
      this intent may be shown by circumstances which reasonably
      suggest that a defendant intended to cause injury.

Commonwealth v. Brown, 23 A.3d 544, 560 (Pa. Super. 2011) (citation

omitted and emphasis supplied). Assuming arguendo, Officer Bloss did not

suffer “bodily injury,” as defined in the Crimes Code, we find the

Commonwealth demonstrated N.W. acted with the specific intent to cause

bodily injury to the officer, notwithstanding her own self-serving testimony

to the contrary.

      Here, Officer Bloss explained that while he was attempting to handcuff

A.B., “all of a sudden from [his] right side a person just almost kind of like

tackled [him], threw their whole body into [him], into [his] right side,” which

caused him to fall to the ground.        N.T., 1/24/2014, at 13-14.   Corporal

Barrick testified that N.W. “ran into and jumped onto Officer Bloss knocking

all three parties to the ground.”       Id. at 31.   Similarly, Officer Wolford

described N.W.’s actions as follows:

      I don’t think there was very much distance between them to
      start with so I don’t think she got into a full sprint or anything,
      but she was moving with a purpose. It wasn’t like she was
      just walking up behind him. She came at him, jumped up, and
      knocked him to the ground.

Id. at 26 (emphasis supplied).         We conclude N.W.’s actions in tackling

Officer Bloss with such force that he fell to the ground was sufficient to

demonstrate her intent to cause him bodily injury.

      N.W. also challenges her adjudication on the charge of resisting arrest,

which is defined in Section 5104 of the Crimes Code as follows:


                                       -7-
J-S34025-15


      A person commits a misdemeanor of the second degree if, with
      the intent of preventing a public servant from effecting a lawful
      arrest or discharging any other duty, the person creates a
      substantial risk of bodily injury to the public servant or anyone
      else, or employs means justifying or requiring substantial force
      to overcome the resistance.

18 Pa.C.S. § 5104. N.W. does not challenge the lawfulness of her arrest.

Rather, she argues the Commonwealth failed to demonstrate her actions

created a substantial risk of bodily injury, since Corporal Barrick did not

“incur any injuries trying to detain [her,]” or her actions required substantial

force to overcome.    N.W.’s Brief at 15.

      Again, with our standard of review in mind, we conclude the evidence

was sufficient to sustain her adjudication.      At the adjudication hearing,

Officer Bloss testified that after he finally subdued A.B., he observed both

Officer Wolford and Corporal Barrick “attempting to detain” N.W.           N.T.,

10/24/2014, at 14.     Officer Wolford corroborated this testimony by stating

that he and Corporal Barrick “physically assisted” to removed N.W. from

Officer Bloss and A.B. Id. at 27. Corporal Barrick described the scene as

follows:

      Officer Wolford and I ran over and physically removed [N.W.
      from Officer Bloss]. At that point in time, I attempted to
      handcuff and restrain [N.W.]. She was pulling away from me,
      not listening to my commands to go on her stomach and stop
      resisting. She began to pull her legs up in an act that I felt she
      was going to try to kick me, so I unholstered my taser, held it to
      her stomach, told her she would be tased. At that point, she did
      comply, went to her stomach, and she was handcuffed.

Id. at 31-32.




                                     -8-
J-S34025-15



       Viewing     the    evidence     in      the   light    most    favorable   to   the

Commonwealth, as verdict winner, we conclude the evidence was sufficient

to support N.W.’s adjudication on the charge of resisting arrest. First, N.W.

created a “substantial risk of bodily injury” to Officer Bloss when she tackled

him as he was trying to subdue her sister.                   It then took two officers to

remove her from Officer Bloss.              Moreover, as Corporal Barrick tried to

restrain her, N.W. pulled her legs back as if to kick him, and only complied

with his commands when he placed his taser gun on her stomach, and

informed her he would fire if she persisted. Under these circumstances, we

conclude the evidence was sufficient for the juvenile court to conclude

N.W.’s actions created a substantial risk of bodily injury to both Officer Bloss

and Corporal Barrick while they were performing official duties, and her

resistance to their commands required the use of substantial force to

overcome.

       In her final claim, N.W. contends her adjudication was against the

weight of the evidence.6

       Our review of a weight claim in an appeal from a juvenile adjudication

is the same as our review of a challenge to the weight of the evidence in an

appeal from a criminal conviction:



____________________________________________


6
 N.W. properly preserved her weight of the evidence claim by raising it in
her post-dispositional motion. See In re J.B., 106 A.3d 76 (Pa. 2014).



                                            -9-
J-S34025-15


      [W]e may only reverse the [juvenile] court’s [adjudication of
      delinquency] if it is so contrary to the evidence as to shock one's
      sense of justice. Moreover, where the [ ] court has ruled on the
      weight claim below, an appellate court’s role is not to consider
      the underlying question of whether the verdict is against the
      weight of the evidence. Rather, appellate review is limited to
      whether the [juvenile] court palpably abused its discretion in
      ruling on the weight claim.

      Hence, a [juvenile] court’s denial of a weight claim is the least
      assailable of its rulings.     Conflicts in the evidence and
      contradictions in the testimony of any witnesses are for the fact
      finder to resolve.

In re J.M., 89 A.3d 688, 692 (Pa. Super. 2014) (citation omitted), appeal

denied, 102 A.3d 986 (Pa. 2014).

      N.W. argues her adjudications were against the weight of the evidence

because both she and her sister testified that she did not strike or jump on

Officer Bloss. N.W.’s Brief at 17. Rather, they claimed N.W. was only trying

to pull A.B. away from the officer when he lost his balance. Id. Moreover,

she maintains the “three responding officers who testified gave varying

accounts of which officers detained which juveniles, and one of the testifying

officers described his memory of the incident as a ‘blur’.”   Id.

      While we agree N.W.’s and A.B.’s account of the events in question

differed from that of the police officers, any conflicts in the testimony were

“for the fact finder to resolve.”    J.M., supra, 89 A.3d at 692 (citation

omitted).    Moreover, our review of the officers’ testimony from the

adjudication hearing does not reveal “varying accounts” of the events, but

rather, corroborative testimony regarding N.W.’s actions in tackling Officer

Bloss, in an attempt to free her sister, followed by her obstinate refusal to


                                     - 10 -
J-S34025-15



comply with the officers’ attempts to subdue her. Because N.W. has failed

to demonstrate the juvenile court abused its discretion in denying her weight

of the evidence claim, her second issue fails.

      Therefore, we conclude N.W.’s challenges to both the sufficiency and

weight of the evidence supporting her adjudication of delinquency are

meritless, and, accordingly, we affirm the dispositional order on appeal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2015




                                    - 11 -